J-S01010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JUAN RAMOS-GONZALEZ                        :
                                               :
                       Appellant               :   No. 412 MDA 2020

         Appeal from the Judgment of Sentence Entered January 7, 2020
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                        No(s): CP-35-CR-0001897-2019


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                                  FILED MAY 04, 2021

        Juan Ramos-Gonzalez appeals from the judgment of sentence, entered

in the Court of Common Pleas of Lackawanna County, after pleading guilty to

terroristic threats1 and harassment.2 Counsel has filed a petition to withdraw

on appeal and an accompanying Anders3 brief. After careful review, we affirm

Ramos-Gonzalez’s judgment of sentence and grant counsel’s petition to

withdraw.

        The trial court set forth the factual history of this case as follows:

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 2706(a)(1).

2   18 Pa.C.S.A. § 2709(a)(1).

3 Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981); Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009).
J-S01010-21


      On September 12, 2019, by criminal information, the
      Commonwealth charged [Ramos-Gonzalez] with one [] count of
      terroristic threats, and one [] count of harassment/strike/shove
      stemming from an August 12, 2019 domestic incident[,] wherein
      the Scranton Police responded to a 911 call from a young child
      whispering that threats were being made within the residence.
      Upon investigation, the victim[, N.G.,] related to officers that her
      husband, [Ramos-Gonzalez], became irate and started
      threatening family members.       [N.G.] reported that [Ramos-
      Gonzalez] threatened to “put them all in body bags and that the
      police wouldn’t get here in time.” [N.G.] also reported that
      [Ramos-Gonzalez] grabbed her by the face and jawline, and she
      had to push [him] away[. At that point,] one of her children called
      911. Officers recorded [N.G.]’s statements via body camera.

Trial Court Opinion, 11/2/20, at 2 (citations and unnecessary capitalization

omitted). On October 11, 2019, Ramos-Gonzalez pleaded guilty to the above-

listed offenses, specifically admitting that he threatened “to put his wife and

children in a body bag and that police would not get there on time.” N.T.

Guilty Plea Hearing, 10/11/19, at 2-3.

      On October 16, 2019, Ramos-Gonzalez submitted a petition to modify

bail, which the Commonwealth opposed; the court held a hearing on the

petition on November 14, 2019, and denied it, citing the safety of the victims

and the magnitude of the offenses.          The court ordered a pre-sentence

investigation report (PSI) be prepared prior to sentencing.

      On January 7, 2020, the court sentenced Ramos-Gonzalez in the

aggravated range for terroristic threats, ordering him to serve twelve to thirty-

six months’ incarceration, followed by two years’ probation, and ordering him

to pay a $300 fine on his count of harassment. On January 10, 2020, Ramos-

Gonzalez filed a petition for reconsideration of sentence requesting credit for



                                      -2-
J-S01010-21



time served,4 a declaration of eligibility under the Recidivism Risk Reduction

Incentive (RRRI) Program,5 and further alleging:          that the court did not

provide adequate reasons for imposing sentence in the aggravated range; that

the sentence imposed was excessive, arbitrary, and capricious; that the court

relied upon Ramos-Gonzalez’s prior conviction for domestic violence as the

reason for imposing an aggravated-range sentence; that the court never

considered sentencing alternatives; that the court failed to consider Ramos-

Gonzalez’s mitigating circumstances; and that the court imposed a sentence

that failed to comport with the policies set forth for Level 2 offenders, pursuant

to 204 Pa. Code § 303.11.

        On January 29, 2020, the court held a hearing on Ramos-Gonzalez’s

petition and, on February 24, 2020, granted his requested credit for time

served and declared him RRRI eligible. The court, however, denied Ramos-

Gonzalez’s remaining requests.           Ramos-Gonzalez filed a timely notice of

appeal on February 26, 2020; he and the trial court have complied with

Pa.R.A.P. 1925.




____________________________________________


4   See 42 Pa.C.S.A. § 9760.

5   See 61 Pa.C.S.A. §§ 4504-4505.




                                           -3-
J-S01010-21



       Ramos-Gonzalez’s attorney, Donna M. DeVita, Esquire, has filed an

Anders brief seeking to withdraw on appeal.6 In her Anders brief, counsel

raises the following issues for our review:

       1. Whether the sentence imposed for terroristic threats was harsh
          and excessive and was an abuse of discretion since it fell in the
          aggravated range and there were no aggravating
          circumstances warranting an aggravated sentence.

       2. Whether [the] sentence imposed for terroristic threats is
          contrary to the fundamental norms underlying the sentencing
          process in the [C]ommonwealth and that it fails to comport
          with the benchmarks and policies for Level [2] sentences,
          which are enumerated in 204 Pa. Code § 303.11.

Anders Brief, at 4.

       Both of Ramos-Gonzalez’s issues on appeal challenge the discretionary

aspects of his sentence. We note that, regarding such discretionary claims,


____________________________________________


6  Counsel has complied with the procedural requirements of Anders,
McClendon, Santiago, and their progeny. See supra at n.3. Counsel has
provided Ramos-Gonzalez with a letter advising him of his rights. See
Commonwealth v. Millisock, 873 A.2d 748 (Pa. Super. 2005). The letter is
attached to counsel’s withdrawal petition. See Petition to Withdraw, 12/2/20,
at “Exhibit A”. Although the petition does not contain proof of service on
Ramos-Gonzalez, the letter mentions it as having been enclosed, and the
Anders brief contains proof of service on Ramos-Gonzalez. See Anders Brief,
at 21. Here, we find counsel’s compliance with the Anders requirements to
be substantial, if not perfect; therefore, counsel’s compliance was sufficient.
See Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007).
Ramos-Gonzalez never filed a response to counsel’s Anders brief or the
petition to withdraw. “Once counsel has satisfied the [Anders] requirements,
it is then this Court’s duty to conduct its own review of the trial court’s
proceedings and render an independent judgment as to whether the appeal
is, in fact, wholly frivolous.” Commonwealth v. Goodwin, 928 A.2d 287,
291 (Pa. Super. 2007) (en banc) (citation and internal quotation marks
omitted). We, therefore, proceed to our mandatory independent review as to
whether Ramos-Gonzalez’s appeal is wholly frivolous.

                                           -4-
J-S01010-21



“there is no automatic right to appeal.” Commonwealth v. Mastromarino,

2 A.3d 581, 585 (Pa. Super. 2010) (citing Commonwealth v. Cook, 941 A.2d

7, 11 (Pa. Super. 2007)). Rather, our jurisdiction must be invoked via the

following four-part test:

      (1) whether the appeal is timely[, see Pa.R.A.P 902 and 903]; (2)
      whether Appellant preserved his issue[, see Pa.R.Crim.P. 720];
      (3) whether Appellant’s brief includes a concise statement of the
      reasons relied upon for allowance of appeal with respect to the
      discretionary aspects of sentence[,] see Pa.R.A.P. 2119(f); and
      (4) whether the concise statement raises a substantial question
      that the sentence is appropriate under the [S]entencing [C]ode.
      If the appeal satisfies each of these four requirements, we will
      then proceed to decide the substantive merits of the case.

Commonwealth v. Disalvo, 70 A.3d 900, 902 (Pa. Super. 2013) (brackets

and ellipsis omitted).

      Here, Ramos-Gonzalez preserved the issue in a post-sentence motion

for reconsideration of his sentence, followed by a timely notice of appeal.

Counsel has also included in her Anders brief a Rule 2119(f) statement. See

Anders Brief, at 9-10.      Therefore, we must determine whether Ramos-

Gonzalez raises a substantial question. See Disalvo, supra.

      We determine whether the appellant has raised a substantial question

on a case-by-case basis. Commonwealth v. Paul, 925 A.2d 825, 828 (Pa.

Super. 2007). “We cannot look beyond the statement of questions presented

and the prefatory Rule 2119(f) statement to determine whether a substantial

question exists.”   Commonwealth v. Radecki, 180 A.3d 441, 468 (Pa.

Super. 2018) (brackets omitted).



                                    -5-
J-S01010-21



      Here, Ramos-Gonzalez claims the “court abused its discretion and

imposed a harsh and unreasonable sentence when it focused [on] the nature

of the offense and the prior harassment convictions involving his wife[,] and

when it failed to consider his background and rehabilitative needs.” Anders

Brief, at 10.

      We note that a claim that the court imposed an aggravated-range

sentence without placing adequate reasons on the record raises a substantial

question for our review. See Commonwealth v. Bromley, 862 A.2d 598,

604 (Pa. Super. 2004) (citing Commonwealth v. Brown, 741 A.2d 726, 735

(Pa. Super. 1999)). Additionally, a claim that the court relied upon

impermissible factors as the sole reason to justify an aggravated-range

sentence raises a substantial question. See Commonwealth v. Simpson,

829 A.2d 334, 338 (Pa. Super. 2003) (citing Commonwealth v. McNabb,

819 A.2d 54, 56 (Pa. Super. 2003)).       A claim that the trial court focused

exclusively on the seriousness of the offense also raises a substantial question.

See Commonwealth v. Bricker, 41 A.3d 872, 875 (Pa. Super. 2012) (citing

Commonwealth v. Macias, 968 A.2d 773, 776 (Pa. Super. 2009)). Lastly,

a claim that the sentencing court abused its discretion by sentencing the

defendant to serve his sentence in a state correctional facility, rather than

county jail, raised a substantial question where the defendant was able to

point to a violation of a particular provision of the sentencing guidelines. See

Commonwealth v. Hartle, 894 A.2d 800, 806 (Pa. Super. 2006). Thus, we




                                      -6-
J-S01010-21



will address the merits of Ramos-Gonzalez’s discretionary aspects of

sentencing challenges.

        Our standard of review is as follows:

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on appeal
        absent a manifest abuse of discretion. To constitute an abuse of
        discretion, the sentence imposed must either exceed the statutory
        limits or be manifestly excessive. In this context, an abuse of
        discretion is not shown merely by an error in judgment. Rather,
        the appellant must establish, by reference to the record, that the
        sentencing court ignored or misapplied the law, exercised its
        judgment for reasons of partiality, prejudice, bias[,] or ill[-]will,
        or arrived at a manifestly unreasonable decision.

Commonwealth v. Perry, 883 A.2d 599, 602 (Pa. Super. 2005) (citing

Commonwealth v. Mouzon, 828 A.2d 1126, 1128 (Pa. Super. 2003)).

        A sentencing judge has broad discretion in determining a
        reasonable penalty, and appellate courts afford the sentencing
        court great deference, as it is the sentencing court that is in the
        best position to “view the defendant’s character, displays of
        remorse, defiance, or indifference, and the overall effect and
        nature of the crime.”

Commonwealth v. Edwards, 194 A.3d 625, 637 (Pa. Super. 2018) (quoting

Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007)).

        Moreover, this Court’s review of the discretionary aspects of a sentence

is governed by 42 Pa.C.S.A. §§ 9781(c) and (d). Commonwealth v. Dodge,

77 A.3d 1263, 1274 (Pa. Super. 2013). Section 9781(c) provides, in relevant

part:

        (c) Determination on appeal.—The appellate court shall vacate the
        sentence and remand the case to the sentencing court with
        instructions if it finds:

                                    *    *      *

                                        -7-
J-S01010-21


          (3) the sentencing court sentenced outside the sentencing
         guidelines and the sentence is unreasonable.

      In all other cases the appellate court shall affirm the sentence
      imposed by the sentencing court.

42 Pa.C.S.A. § 9781(c)(3). Subsection 9781(d) requires that, in reviewing

the record, we consider:

      (1) The nature and circumstances of the offense and the history
      and characteristics of the defendant.

      (2) The opportunity of the sentencing court to observe the
      defendant, including any presentence investigation.

      (3) The findings upon which the sentence was based.

      (4) The guidelines promulgated by the commission.

42 Pa.C.S.A. § 9781(d).

      “Although a sentencing judge must state his or her reasons for the

sentence imposed, a discourse on the court’s sentencing philosophy is not

required[; however, t]he court must explain any deviation from the sentencing

guidelines.” Simpson, supra at 338 (citing Commonwealth v. Hill, 629

A.2d 949, 953 (Pa. Super. 1993)) (internal citations, quotation marks, and

ellipsis omitted). Additionally, “[w]here the court’s sentencing colloquy shows

consideration of the defendant’s circumstances, prior criminal record, personal

characteristics and rehabilitative potential, and the record indicates that the

court had the benefit of the pre[-]sentence report, an adequate statement of

the reasons for sentence imposed has been given.” Brown, supra at 735-36

(citations and quotation marks omitted).      See also Commonwealth v.

Devers, 546 A.2d 12, 18 (Pa. 1988) (“Where pre-sentence reports exist, we

shall continue to presume that the sentencing judge was aware of relevant

                                     -8-
J-S01010-21



information     regarding    the    defendant’s   character   and   weighed   those

considerations along with mitigating statutory factors. A pre-sentence report

constitutes the record and speaks for itself.”).

        Here, the court did not rely solely on the nature of the offense or Ramos-

Gonzalez’s prior convictions for harassment in imposing an aggravated-range

sentence for his terroristic threats conviction.        Indeed, the court clearly

explained its deviation from the sentencing guidelines, see Simpson, supra,

by noting the repetitive nature of Ramos-Gonzalez’s behavior towards these

specific victims, his refusal to commit to therapy while under Domestic

Violence Court supervision, and the nature of his crimes.7               See N.T.

Sentencing Hearing, 1/7/20, at 3-4; see also Simpson, supra at 338

(sentencing courts may rely on facts already included in sentencing guidelines

if supplemented with additional sentencing information); Commonwealth v.

Stewart, 867 A.2d 589, 593 (Pa. Super. 2005) (“A sentencing court may

consider any legal factor in determining that a sentence in the aggravated
____________________________________________


7   At sentencing, the court stated:

        Mr. Ramos, . . . I do look at your history here and you had prior
        domestic violence and a number of other matters that speaks
        volumes[. T]he [c]ourt is cognizant of that fact that while you
        were under Domestic Violen[ce] Court supervision back in ‘17[,]
        you were in therapy[,] but then afterwards[,] you stopped going.
        The [c]ourt finds that there [are] aggravating factors in this
        matter, the domestic violence and prior domestic violence[,] over
        a period of time[,] to not only your wife[,] but also children[,]
        victimized by your actions.

N.T. Sentencing Hearing, 1/7/20, at 3-4.


                                           -9-
J-S01010-21



range should be imposed.”). In addition, at sentencing, the court indicated

that it was aware of the contents of Ramos-Gonzalez’s PSI. See id. at 2; see

also Brown, supra at 735-36. Therefore, we assume that the court properly

weighed Ramos-Gonzalez’s mitigating factors.                 See Devers, supra.

Consequently,      Ramos-Gonzalez        has   not   shown   that   his   sentence   is

unreasonable; thus, this discretionary aspect of sentencing claim fails. See

42 Pa.C.S.A. § 9781(c)(3).

       Second, Ramos-Gonzalez alleges the court abused its discretion when it

sentenced him to serve his term of imprisonment in a state correctional

institution rather than a county facility.8            See Anders Brief, at 17.

Specifically, Ramos-Gonzalez argues that the court abused its discretion

insofar as it declined to impose county confinement, which is the

recommended sentence for Level 2 repeat non-violent offenders, pursuant to

204 Pa. Code § 303.11.9 Id. at 15-16.
____________________________________________


8When the trial court sentences a defendant to serve a term of more than two
but less than five years’ imprisonment, Pennsylvania law requires the
defendant to serve that sentence in a state correctional institution if certain
conditions are met. See 42 Pa.C.S.A. § 9762(b)(2).

9Section 303.11 of the Sentencing Code sets forth the purposes of sentencing
as well as defines five separate levels of offenders:

       (b) Sentencing levels. The sentencing level is based on the
       standard range of the sentencing recommendation. Refer to §
       303.9 to determine which sentence recommendation (i.e.—Basic,
       Enhancement) applies. When the individual or aggregate
       minimum sentence recommendation includes confinement in a
       county facility, the court should consider the guidelines to



                                          - 10 -
J-S01010-21



       It is well-settled that a defendant has no right to choose his or her place

of confinement. See Commonwealth ex rel. Radziewicz v. Burke, 82 A.2d

252, 254 (Pa. Super. 1951). Additionally, we have previously noted that the

sentencing court is offered little guidance when exercising its discretion in

choosing the appropriate place of confinement for the defendant.             See

Commonwealth v. Stalnaker, 545 A.2d 886, 889 (Pa. Super. 1988).

Indeed, we have found that where the court sentenced a Level 2 offender to


____________________________________________


       determine the appropriateness and eligibility for probation with
       restrictive conditions as described in § 303.12(a) and county
       reentry as described in § 303.12(f)(1). When the individual or
       aggregate     minimum     sentence   recommendation      includes
       confinement in a state facility, the court should consider the
       guidelines to determine the appropriateness and eligibility for
       certain correctional programs, including State Motivational Boot
       Camp, State Drug Treatment Program, Recidivism Risk Reduction
       Incentive Program and Short Sentence Parole as described in §
       303.12(b)—(e). The descriptions of the five sentencing levels are
       as follows:

                                       *       *    *

          (2) Level 2— Level 2 provides sentence recommendations
          for generally non-violent offenders and those with numerous
          less serious prior convictions, such that the standard range
          requires a county sentence but permits both non-
          confinement sentencing recommendations as provided in §
          303.9(f) and confinement sentencing recommendations
          served in a county facility as provided in § 303.9(e)(2), (3)
          and (4). The standard range is defined as having an upper
          limit of less than 12 months and a lower limit of Restorative
          Sanctions (RS). The primary purposes of this level are
          control over the offender and restitution to victims.
          Treatment is recommended for drug dependent offenders.

204 Pa. Code § 303.11.


                                           - 11 -
J-S01010-21



state, rather than county, confinement, the court did not abuse its discretion

where it considered a PSI, balanced the factors enumerated in the Sentencing

Code, and stated valid reasons on the record for imposing an aggravated-

range sentence when determining that a state correctional facility was the

appropriate   place   for   the   defendant    to   serve   his   sentence.   See

Commonwealth v. Fullin, 892 A.2d 843, 852 (Pa. Super. 2006); cf. Hartle,

supra (court abused discretion in failing to offer reason for choosing state

sentence rather than county sentence when sentencing Level 2 offender to

minimum 3 months’ incarceration to be served in a state facility; “where the

Sentencing Guidelines recommend a county sentence, but the trial court has

the option to impose either a county sentence or a state sentence, the court

shall place the reasons for imposing a state sentence on the record.”). See

also Commonwealth v. Hanson, 856 A.2d 1254, 1259 (Pa. Super. 2004)

(“[C]ourt control over the offender and a county sentence are not of concern

when an aggravated sentence is appropriate.”) (emphasis added); cf.

Commonwealth v. Ward, 489 A.2d 809, 812 (Pa. Super. 1985) (“The policy

behind requiring that a person sentenced to simple imprisonment serve the

sentence in a county jail and not a state penitentiary, recognizes that such a

person, who is rarely in trouble, should not be subjected to imprisonment

with persons guilty of serious misdemeanors or felonies.”) (emphasis added).

      Here, the court sentenced Ramos-Gonzalez to 12 to 36 months’

incarceration for his terroristic threats conviction, which was ordered to be

served in a state correctional facility, rather than the recommended guideline

                                      - 12 -
J-S01010-21



sentence of restorative sanctions (RS) to 9 months’ incarceration.10      See

supra n.8. Like in Fullin, the court stated valid reasons on the record for

imposing a sentence in the aggravated range.11 See N.T. Sentencing Hearing,

1/7/20, at 3-4; Hanson, supra; cf. Hartle, supra.12 The court additionally

considered Ramos-Gonzalez’s PSI and mitigating circumstances.             N.T.

Sentencing Hearing, 1/7/20, at 2; see Fullin, supra. Therefore, we discern

no abuse of discretion in the court’s determination that the aggravating

circumstances sub judice, see supra at n.7, required state confinement.13

See Fullin, supra; see also Perry, supra.



____________________________________________


10See 204 Pa. Code § 303.9(a)(1) (“Guideline sentence recommendations are
based on the Offense Gravity Score and Prior Record Score. In most cases,
the sentence recommendations are found in the Basic Sentencing Matrix (§
303.16(a)).”).

11See 204 Pa. Code § 303.13(c) (“When the court imposes an aggravated or
mitigated sentence, it shall state the reasons on the record[.]”).

12 In Hartle, this Court distinguished the defendant’s minimum 3-month
sentence from the facts in Fullin, noting that, “[i]n Fullin, the appellant was
sentenced to a period of 1 to 3 years in prison, which was an aggravated[-
]range sentence, outside the criteria for [L]evel 2 sentencing
recommendations.” Hartle, supra at 807. Here, like in Fullin, Ramos-
Gonzalez was sentenced to a period of 1 to 3 years’ incarceration, which was
an aggravated-range sentence, falling outside the criteria for Level 2
sentencing recommendations. See also Hanson, supra.

13 Insofar as Ramos-Gonzalez claims that the facts of his case represent
“typical” terroristic threats and thus his aggravated-range sentence
constitutes an abuse of discretion, see Anders Brief, at 14, we find the trial
court disclosed adequate reasons on the record as to why Ramos-Gonzalez’s
offense was more reprehensible than “typical.” See Hanson, supra at 1259-
60; N.T. Sentencing Hearing, 1/7/20, at 3-4.

                                          - 13 -
J-S01010-21



     As a result of the above, we agree with Attorney DeVita and find Ramos-

Gonzalez’s appeal to be wholly frivolous. See supra at n.6. We, therefore,

affirm Ramos-Gonzalez’s judgment of sentence and grant counsel’s petition

to withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/04/2021




                                  - 14 -